C1g9-mce FUZ02 Jy

United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

ciLeP
yee 3° on

goon on
ost v0 UNITED STATES DISTRICT COURT %G
wort NORTHERN DISTRICT OF CALIFORNIA
V19--"80302 MISC
IN THE MATTER OF Case No. << Case Number >> |

Victor Waidor Luke, State Bar No. 193150 ORDER TO SHOW CAUSE RE
SUSPENSION FROM MEMBERSHIP
IN GOOD STANDING OF THE BAR
OF THE COURT

 

TO: Victor Waidor Luke

The State Bar of California has notified the United States District Court for the Northern District of
California that, effective November 9, 2019, you have become ineligible to practice law in the State of
California following disciplinary action. Under this Court’s Civil Local Rule 11-7, this status change may
render you ineligible for continued active membership in the bar of the Northern District of California.

Effective the date of this order, your membership in the bar of this Court is suspended on an interim
basis pursuant to Civil Local Rule | 1-7(b)(1). On or before February 7, 2020, you may file a response to
this Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court’s
website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
suspended from membership without further notice.

If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
to active memiberie in the State Bar of California, you may apply for reinstatement pursuant to Civil
Local Rule 11-7(b)(3). The Clerk shall close this file on or after February 7, 2020 absent further order of
this Court.

IT IS SO ORDERED.
Dated: December 30, 2019

 

 

 

JAMES BGdATO
United Stgfes District Judge

dttarne-discipline OSC CSA

 
